     Case: 1:19-cv-02725 Document #: 16 Filed: 12/20/19 Page 1 of 3 PageID #:49




                        UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS

EUGENE SCALIA,                                        )
United States Secretary of Labor,                     )
                                                      )
                        Plaintiff,                    )
                                                      )
                        v.                            )       Civil Action No. 1:19-cv-02725
                                                      )
RELIANCE TRUST COMPANY and                            )
BRADFORD HAMMACHER GROUP, INC.                        )
EMPLOYEE STOCK OWNERSHIP PLAN,                        )
                                                      )
                        Defendants.                   )
                                                      )


            NOTICE OF SETTLEMENT AND STIPULATION TO ENTRY OF ORDER

         The parties hereto through their respective counsel of record hereby notify the Court that

the Secretary of Labor and Defendant Reliance Trust Company have reached a Settlement

Agreement to settle and dispose of all claims in this case. The Settlement Agreement resolves

this matter in its entirety with respect to all Defendants, including the Bradford Hammacher

Group, Inc. Employee Stock Ownership Plan, the Rule 19(a) Defendant. The parties hereto

further request that the Court should enter the proposed Order filed concurrently herewith

(attached hereto as Exhibit 1), which seeks dismissal of this action with prejudice and without

costs.

         It Is So Stipulated.


                                                              FOR THE SECRETARY:

                                                              KATE S. O’SCANNLAIN
                                                              Solicitor of Labor

                                                              G. WILLIAM SCOTT
                                                              Associate Solicitor
    Case: 1:19-cv-02725 Document #: 16 Filed: 12/20/19 Page 2 of 3 PageID #:49




                                                   Plan Benefits Security Division

                                                   GLENN M. LOOS
                                                   Counsel for Litigation

                                                   /s/ Wayne R. Berry                 _
                                                   WAYNE R. BERRY
                                                   NDIL Bar # 429661
                                                   DC Bar # 429661
                                                   Senior Trial Attorney

                                                   STEPHANIE B. BITTO
                                                   ISIDRO MARISCAL
                                                   Trial Attorneys
                                                   United States Department of Labor
                                                   Office of the Solicitor
                                                   Plan Benefits Security Division
                                                   P.O. Box 1914
                                                   Washington, D.C. 20013
                                                   Berry.Wayne@dol.gov
                                                   Direct: (202) 693-5585
                                                   Facsimile: (202) 693-5610

                                            Attorneys for Plaintiff, Eugene Scalia,
                                            Secretary of Labor, United States
                                            Department of Labor



FOR RELIANCE TRUST COMPANY:


__/s/ Theodore M. Becker_____________
Theodore M. Becker, Esq.
MCDERMOTT, WILL & EMERY, LLP
444 West Lake Street, Suite 4000
Chicago, Illinois 60606-0029
tbecker@mwe.com
(312) 984-6934




                                        2
    Case: 1:19-cv-02725 Document #: 16 Filed: 12/20/19 Page 3 of 3 PageID #:49




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on December 20, 2019, I caused a true and correct copy of the

foregoing to be filed electronically using the Court’s CM/ECF system and to thereby be

served upon on all registered participants identified in the Notice of Electronic Filing in this

matter on this date.



Dated: December 20, 2019                     Respectfully submitted,


                                             /s/ Wayne R. Berry              _
                                             WAYNE R. BERRY
                                             NDIL Bar # 429661
                                             DC Bar # 429661
                                             Senior Trial Attorney
                                             United States Department of Labor
                                             Office of the Solicitor
                                             Plan Benefits Security Division
                                             P.O. Box 1914
                                             Washington, D.C. 20013
                                             Berry.Wayne@dol.gov
                                             Direct: (202) 693-5585
                                             Facsimile: (202) 693-5610

                                             Attorney for Plaintiff, Eugene Scalia,
                                               Secretary of Labor, United States
                                               Department of Labor
